DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garner (2013/0014331).
Regarding Claim 1, Garner teaches A U-shaped electric toothbrush (Fig. 1) , comprising a handle (Ref. 150, Fig. 1 ,[0025])  and a U-shaped brush head (Ref. 105, Fig. 1, [0025]), wherein the U-shaped brush head comprises an inner brush piece (Ref. 322, Fig. 3, [0030]) and an outer brush piece (Ref. 327, Fig. 3, [0030]) separated from each other, bristles being provided on opposite surfaces of the inner brush piece and the outer brush piece (Fig. 3), a driving device (Ref. 329, 325, 1120 &1155, Fig. 3&11, [0052]) configured to drive the inner brush piece and the outer brush piece to move in a reciprocating and alternating manner being provided on the handle, the driving device comprising a motor (Ref. 1186, Fig. 11, [0052]), a connecting rod (Ref. 325, Fig. 11, [0052]), a connecting sleeve sheathed on the connecting rod (Ref. 370C &338B, Fig. 3, [0030]), and a gear set (Ref. 1103&1106, Fig. 11, [0052]), the motor driving, through the gear set, the connecting rod and the connecting sleeve to move in a reciprocating and alternating manner in a radial direction of the connecting rod (Fig. 11, [0052]), the outer brush piece being connected to an upper end of the connecting sleeve (Fig. 3 shows the connection of the upper end of the connection sleeve) and being drivable to move by the connecting sleeve (Fig. 3, [0030]), an upper end of the connecting rod passing through the connecting sleeve and protruding upward ([0030] describes the drive assembly can pass through the sleeve (329); Fig. 1 shows the orientation of the brush in an upward configuration), and the inner brush piece being connected to the upper end of the connecting rod (Fig. 3, [0030]) and being drivable to move by the connecting rod ([0030]).

    PNG
    media_image1.png
    413
    689
    media_image1.png
    Greyscale


Regarding Claim 2, Garner teaches the limitations of claim 1 as described above and further teaches wherein a first connecting member (Annotated fig. 3 below)  is provided at the upper end of the connecting sleeve (Annotated fig. 3 below shows the firs connection member at an upper end of the connection sleeve (329)), and a lower end of the outer brush piece (Ref. 310 & 315 are interpreted as the lower end of the outer brush piece) is wrapped around an outer side of the first connecting member upon assembly (Fig. 3 shows ribs and grooves to connect and guide the connection sleeve (329) and outer brush piece (327) thereby the groove will encompass and wrap around the connection member)

    PNG
    media_image2.png
    400
    703
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, Garner, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-2, as described above, but Garner, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious the first connecting member has first connecting arms that are arc-shaped and extend toward two sides and are in combination of the recited features of claim 3.
Regarding Claim 4, Garner, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-2, as described above, and the limitation wherein a second connecting member is provided at the upper end of the connecting rod, but Garner, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious a lower end of the inner brush piece is wrapped around an outer side of the connecting member upon assembly and in combination of the recited features of claim 4.
Regarding Claim 6, Garner, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-2, as described above, but Garner, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious wherein the gear set comprises a driving gear, a first double gear, a second double gear, a third double gear, a first driven gear, and a second driven gear, the first double gear, the second double gear, and the third double gear each having a large gear ring at a lower end and a small gear ring at an upper end, the driving gear being connected to an output shaft of the motor, the large gear ring of the first double gear meshing with the driving gear, the large gear ring of the second double gear meshing with the small gear ring of the first double gear, the large gear ring of the third double gear meshing with the small gear ring of the second double gear, the first driven gear and the second driven gear respectively meshing with the small ring gear of the third double gear, a first cam rotating with the first driven gear being provided at an upper end of the first driven gear, a first driving arm protruding radially outward being provided on the connecting sleeve, a first driving hole mating with the first cam being provided on the first driving arm, the first cam being embedded in the first driving hole and being capable of driving the first driving arm to move, a second cam rotating with the second driven gear being provided at an upper end of the second driven gear, a second driving arm protruding radially outward being provided on the connecting rod, a second driving hole mating with the second cam being provided on the second driving arm, and the second cam being embedded in the second driving hole and being capable of driving the second driving arm to move and in combination with the recited features of claim 6.  Additionally, if the limitations of claim 6 were found there would be a lack of motivation to modify the gearset set forth in Garner. 
Claims 5, 7, and 8 are allowable due to being dependent upon an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhuo (2019/0216583), Yao (2018/0311023), Oelgliesser (2015/0250571), Dugan (2009/0276972) and Koh (7,082,638) teach U-shaped electric toothbrushes and can be considered analogous art because it is within the same field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        		
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723